Citation Nr: 1215556	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-30 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis and degenerative arthritis with bone spurs.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder as secondary to service-connected left foot disability.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder as secondary to service-connected left foot disability.

4.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected left foot disability. 

5.  Entitlement to service connection for a low back disorder as secondary to service-connected left foot disability.

6.  Entitlement to service connection for a left knee disorder as secondary to service-connected left foot disability.

7.  Entitlement to service connection for sleep apnea as secondary to service-connected left foot disability. 

8.  Entitlement to service connection for high blood pressure as secondary to service-connected left foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his daughter, and S.A.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in July 2007 and June 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In December 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional evidence.  It was specifically indicated that additional evidence was accompanied with a waiver of RO jurisdiction. 

In February 2012, the Veteran's representative submitted to the Board additional evidence for consideration in connection with the claims on appeal.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

The issues of entitlement to service connection for a left knee disorder, low back disorder, sleep apnea, and high blood pressure, each as secondary to the service-connected left foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left foot plantar fasciitis and degenerative arthritis with bone spurs is manifested by pain and functional loss that amounts to no more than moderate residuals of a foot injury.  

2.  In a June 1999 rating decision, the RO denied reopening the Veteran's claim of service connection for a low back disorder; and, he did not initiate a timely appeal for this matter.

3.  New evidence associated with the claims file since the June 1999 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder, or raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.

4.  In a March 2004 rating decision, the RO denied the Veteran's claim of service connection for a left knee disorder; and, he did not initiate a timely appeal for this matter.

5.  New evidence associated with the claims file since the March 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disorder, or raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.

6.  A separate and distinct disability of the right or left ankle has not been demonstrated at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left foot plantar fasciitis and degenerative arthritis with bone spurs have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5010-5284 (2011).

2.  The June 1999 RO rating decision that denied reopening the Veteran's claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  As evidence received since the RO's June 1999 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a low back disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

4.  The March 2004 RO rating decision that denied the Veteran's claim of service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

5.  As evidence received since the RO's March 2004 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a left knee disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

6.  A bilateral ankle disorder is not the result of an injury incurred in or aggravated by service, or else proximately due to, the result of, or chronically aggravated a service-connected disability. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As an initial matter, the Board has reopened the Veteran's claims of entitlement to service connection for low back and left knee disorders.  No additional discussion of VA's duty to notify and assist is necessary with respect to those issues.

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in March 2008 and January 2009.  The March 2008 pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO has obtained service treatment records, service personnel records, and VA and private treatment records.  The Veteran submitted multiple written statements discussing his contentions and testified at a hearing in front of the undersigned.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating and service connection claims.

As noted above, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the December 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 2.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's increased rating and service connection claims, to include evidence of increased left foot symptomatology.  T. at p. 34.  He was also specifically advised of the need to provide evidence of a current diagnosis of an ankle disability.  T. at p. 26.  The record was even left open for 60 days to permit him the opportunity to submit such evidence.  T. at p. 27.  Therefore, not only were the issues "explained . . . in terms of the scope of each claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for entitlement to an increased rating for his left foot disability as well as entitlement to service connection for a bilateral ankle disorder.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Veteran was also provided with a VA examination in March 2008 for his service-connected left foot disability.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected left foot disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's left foot disability since the March 2008 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

The Board acknowledges that a VA medical examination was not provided with regard to the issue of entitlement to service connection for a bilateral ankle disorder, nor was any VA medical opinion obtained to determine the nature and etiology of his ankle complaints.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

The Board concludes an examination is not needed in this case.  Crucially, as will be discussed below, the Veteran has not submitted any competent and credible evidence of a current disability of the either ankle for which service connection may be awarded.  His treating physician even testified that he could not ascribe any clinical diagnosis to the Veteran's bilateral ankle complaints.  T. at p. 27.  Finally, and of significant import, the Veteran's statements concerning the onset and continuity of his claimed ankle disorder are found to lack credibility and probative value.  Such evidence is therefore insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to section 5103A(d), to provide an appellant with a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "reflect[ed] that he suffered an event, injury[,] or disease in service that may be associated with [his] symptoms").

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim - Left Foot Disability

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected left foot plantar fasciitis and degenerative arthritis with bone spurs is currently rated as 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5284 (2011).  The hyphenated diagnostic code indicates that traumatic arthritis under Diagnostic Code 5010, is the service-connected disorder and other foot injuries, under Diagnostic Code 5284, is a residual condition.  38 C.F.R. § 4.27 (2011). 

Diagnostic Code 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected. 

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  However, Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).

Pursuant to Diagnostic Code 5284, a 10 percent disability rating is assigned for moderate foot injury, a 20 percent disability rating is assigned for moderately severe foot injury, and a 30 percent disability rating is assigned for severe foot injury.  If actual loss of use of the foot is shown by the competent evidence of record, the assignment of a 40 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011). 

The words slight, moderate, and severe are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

Private treatment notes from S. L., D. C. dated in February and June 2007 showed complaints of left foot pain and findings of plantar fascial fibromatosis, unequal leg length (acquired), and abnormal posture.  In February 2007 and April 2008 statements, the treatment provider noted that the Veteran had been diagnosed as having a foot and spinal condition related to instability of the feet, lower extremities, pelvis, and spine.  It was indicated that his conditions cause an inability to equally distribute weight when standing or walking, thus increasing biomechanical stress and strain.  He further noted that the Veteran was prescribed and casted for bilateral custom-made orthotics to help stabilize his condition and to improve structural stability of the spine and lower extremities. 

A March 2008 VA examination report, the Veteran complained of left midfoot pain.  It was indicated that the Veteran was currently employed as a printer by the Department of Defense.  The Veteran detailed that he has no real limitation in his activities, but did complain of some discomfort when he has to push full carts of printed material around his office.  While the Veteran did report wearing an orthotic device given to him by his chiropractor for limb length discrepancy, he did not note any abnormal shoe wear or signs of abnormal weight-bearing.  As far as standing and walking, he did not endorse any functional limits, as he has pain all the time.  Foot examination findings were listed as: full pulses, capillary fill time less than three seconds, skin warm to touch, no hair distribution to the digits, physiologic deep tendon reflexes, normal plantar response, normal gross sensory and proprioception examinations, and no plantar callosities.  

On musculoskeletal examination, the Veteran was noted to have a rectus foot type.  There was evidence of pes planus.  There were no contractures.  He had a smooth and non-painful range of motion of all metatarsophalangeal joints.  Subtalar and simus tarsal joints were without crepitus.  The discomfort of the left foot was mostly in the area of sinus tarsi and over the cuboid fifth metatarsal base area.  The Veteran had a normal gait, mildly everted calcareous at rest, and no evidence of pain with ambulation.  X-ray findings were noted to reveal mild degenerative changes, to include some lipping at the first metatarsal cuneiform joint with visible joint space.  The examiner concluded that it was at least as likely as not that the in-service dorsiflexor injury did lead to mild degenerative changes at the first metatarsal cuneiform joint of the left foot but did not explain his current discomfort on the lateral aspect of the foot and the negative X-ray findings.  

During his December 2011 hearing, the Veteran asserted that his left foot disability was manifested by constant pain and reduced level of productivity at work.  His daughter, a pediatric nurse, testified that his gait had been impacted by his disability that resulted in overcompensation on the right side. 

In a January 2012 statement, a friend of the Veteran indicated that she noticed him walk with a slight limp and exhibit a facial expression as if he was braving pain and discomfort. 

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for a rating in excess of 10 percent for left foot plantar fasciitis and degenerative arthritis with bone spurs have not been met.  Evidence of record does not show X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations or residuals of a foot injury that are moderately severe in nature.  The Veteran has continually complained of left foot pain and discomfort.  On private evaluation, he was noted to have plantar fascial fibromatosis, unequal leg length (acquired), and abnormal posture.  He was prescribed bilateral orthotics.  During his March 2008 VA examination, the Veteran did not endorse any functional limitations.  X-ray findings were characterized as negative with noted mild degenerative changes at the first metatarsal cuneiform joint of the left foot.  The examiner noted that the Veteran had a rectus foot type.  There was evidence of pes planus.  There were no contractures.  Significantly, range of motion of all metatarsophalangeal joints was smooth and non-painful.  The Veteran also demonstrated a normal gait without any evidence of pain with ambulation.

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  "Pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted, even with his complaints of pain and discomfort, the evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from symptoms like pain, functional impairment, and discomfort.  Emphasis is placed on the VA examiner's finding that the degenerative changes in the left foot are "mild," and that the Veteran had a normal range of motion of all the metatarsalphalangeal joints and normal gait without any evidence of pain on ambulation.

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected left foot disability.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or functional loss warranting the assignment of any increased evaluation.

The Veteran also submitted written statements and hearing testimony discussing the severity of his service-connected left foot symptomatology.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased left foot symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the statements of the Veteran's daughter who, while a pediatric nurse, has no proffered evidence that she had any specialized medical expertise in orthopedics. 

The clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted. The statements of Veteran, his friend, and his daughter's are inconsistent with the remaining evidence of record.  The findings of the physical examination simply do not establish a level of disability described in these statement.  The Board finds their assertions of increased left foot symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased left foot symptomatology has not been established, either through medical or lay evidence, during the appeal period.

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's left foot disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology). 

Competent medical evidence is absent any findings of severe flat foot with characteristic callosities (pes planus), claw foot, or malunion or nonunion of tarsal or metatarsal bones, for the assignment of higher or separate ratings under alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5276 - 5283 (2011).  Consequently, the assignment of an evaluation in excess of 10 percent for the Veteran's left foot disability based upon any of these diagnostic codes is not warranted.

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis and degenerative arthritis with bone spurs must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms concerning the Veteran's left foot disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate. Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

New and Material Evidence Claims

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, the Board notes that the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

As set forth in 38 C.F.R. § 3.156(b) (2011), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Under Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011), the Federal Circuit found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).

The Federal Circuit case of Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), provides further guidance.  The Federal Circuit initially found that the definition for the phrase "new and material" contained in § 3.156(a) applies to § 3.156(b).  After making this determination, it was noted that to qualify as "material" evidence under the revised version of § 3.156(a), the appellant's statement must be evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the original claim for service connection disability.  The Federal Circuit held that the appellant's single statement that his condition "worsened" (submitted less than a year after he was awarded partial disability compensation) does not, on its face, relate in any way to his condition during the pendency of his original claim or to any other unestablished fact necessary to substantiate his original claim. 

Entitlement to service connection for a low back disorder was originally denied by the RO in a June 1995 rating decision.  The RO determined that the claim could not be found to be well grounded, as evidence failed to show any current residuals of the claimed condition.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between June 1995 and June 1996, which have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the June 1995 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In January 1999, the Veteran sought to reopen his claim of entitlement to service connection for low back disorder.  In a June 1999 rating, the RO denied reopening the claim of entitlement to service connection for chronic low back disability, as evidence submitted was not new or material.  It was indicated that while there were X-ray findings showed mild to moderate decrease of L5-S1 interspace, the VA examiner felt degenerative changes were mostly due to age.  The Veteran did not appeal the denial of his claim, nor did he submit any additional evidence within a year following this decision. See Buie v. Shinseki, 24 Vet. App. 242 (2010). Thus, the decision on the psychiatric disorder and eye disorder claims became final one year later.  

Entitlement to service connection for moderate degenerative arthritis of the left knee was originally denied by the RO in a March 2004 rating decision.  The RO determined that evidence failed to show any left knee condition while he was in service and did not show that moderate degenerative arthritis of the left knee was related to the Veteran's service-connected left foot disability.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between March 2004 and March 2005, which have necessitated a reconsideration of the issues on appeal.  Thus, the Board notes that the March 2004 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  

In October 2006, the Veteran sought to reopen his claim of entitlement to service connection for a left knee disorder.  In a July 2007 rating, the RO denied reopening the claim of entitlement to service connection for a left knee disorder, as evidence submitted was not new or material.  It was indicated that evidence of record still did not show his claimed left knee condition was service related or related to his service-connected left foot disability.  In the absence of an appeal or receipt of additional evidence within one year of the rating decision, the RO indicated that the decision would become final.

However, within the one year following the July 2007 decision, evidence was received with respect to the claims for entitlement to service connection for left knee disorder.  He also submitted a December 2007 statement seeking to reopen the claim for service connection for a low back disorder.  VA and non-VA treatment records as well as a March 2008 VA examination report were associated with the record.  This appeal arises from the RO's July 2007 and June 2008 rating decisions that, respectively, denied reopening the claims of entitlement to service connection for left knee and low back disorders.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the June 1999 and March 2004 RO rating decisions includes statements from the Veteran and his representative; VA examination reports dated in January 2004, March 2007, and March 2008; private treatment records; February 2007 and April 2008 statements from a private chiropractor; VA treatment records dated from 2002 to 2008; and a December 2011 Board videoconference hearing transcript.

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  The new evidence of record includes multiple VA and private treatment records showing assessments and diagnoses of spine arthritis, lumbosacral neuritis/radiculitis, and left knee osteoarthritis.  Private statements dated in February 2007 and April 2008 from the Veteran's private chiropractor noted that the Veteran had been diagnosed as having a foot and spinal condition related to instability of the feet, lower extremities, pelvis, and spine.  It was indicated that his conditions cause an inability to equally distribute weight when standing or walking, thus increasing biomechanical stress and strain.  He further noted that the Veteran was prescribed and casted for bilateral custom-made orthotics to help stabilize his condition and to improve structural stability of the spine and lower extremities.  During the December 2011 hearing, the same private treatment provider indicated that the Veteran's in-service foot injury residuals led to a compromise of unequal biomechanical stress and strain on joints and tissues.  He maintained that the cumulative effect of the Veteran's service-connected left foot residuals, to include disturbed gait and shift in weight-bearing, caused or aggravated his claimed back and left knee disorders.  

This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, i.e., the existence of a causal relationship between the claimed left knee/low back disorders and the Veteran's service-connected left foot disability.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a low back disorder and left knee disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for a low back disorder and left knee disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




Entitlement to Service Connection for Bilateral Ankle Disorder

In this case, the Veteran has asserted that he suffers from a current ankle disorder that was caused or aggravated by his service-connected left foot disability.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b) (2011).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  More recently, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), the Federal Circuit held that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

While it is undisputed that the Veteran receives disability compensation benefits for a service-connected left foot disability, evidence of record does not demonstrate that the Veteran has any currently diagnosed disorder of either ankle. There is simply no evidence establishing a separate and distinct disability of the ankles since he filed his claim for entitlement to service connection in December 2007.  The Board is well aware of the fact that the Veteran demonstrated limitation of the left ankle at his VA examination, and that he has complained of pain and limitation of function of the ankles.  However, during the December 2011 hearing, the Veteran's own private physician specifically reported that, while he could speak of bilateral ankle range of motion, his records did not include a specific diagnosis for the actual ankle joint.  He could not ascribe a diagnosis of any ankle disability to the Veteran's symptoms.  

The Board emphasizes that the simple assertion of symptoms (such as pain, and limitation of motion and function) alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001). Indeed, the record was held open for the express purpose of the giving the Veteran an opportunity to submit evidence of a diagnosed disability of the ankles.  He has yet to provide such evidence.

Evidence of record also includes the Veteran's statements and hearing testimony asserting the existence of a bilateral ankle disorder as well as a causal connection between his claimed, current ankle disorder and his service-connected left foot disability.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran is competent and credible to describe his current manifestations of his claimed ankle disorder (pain and limitation of motion) because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, to the extent that the Veteran has contended that he has a current ankle disability, the Board finds such statements to lack competency.  The Veteran does not possess the medical expertise to diagnose a separate and distinct disability of the ankles.  The fact that his treating physician was unable to identify the cause of his ankle pain and limited function underscores the complexity of the medical question, and that a lay opinion is insufficient to diagnose a disability of the ankles.  A totality of the evidence also does not show that the Veteran suffers from any current residuals of an ankle disorder.  Thus, the Veteran's lay assertion of a current bilateral ankle disability lacks competency in light of the other evidence of record, and is, in fact, outweighed by this evidence.

For the foregoing reasons, the claim for service connection for a bilateral ankle disorder, to include as being secondary to the service-connected left foot disability, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis and degenerative arthritis with bone spurs is denied.  

New and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder as secondary to service-connected left foot disability.

New and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder as secondary to service-connected left foot disability.

Entitlement to service connection for a bilateral ankle disorder is denied. 




(CONTINUED NEXT PAGE)

REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for a low back disorder, left knee disorder, sleep apnea, and high blood pressure, each as secondary to his service-connected left foot disability, is warranted.

The Veteran asserts that the pain and discomfort from his service-connected left foot disability caused or provoked his claimed high blood pressure and sleep apnea disorders.  It was further asserted that his claimed low back and left knee disorders are causally related to his service-connected left foot disability.    

It is undisputed that the Veteran is currently service-connected for left foot plantar fasciitis and degenerative arthritis with bone spurs.  Post-service evidence of record demonstrates that the Veteran is currently diagnosed with high blood pressure, arthritis of the spine, lumbosacral neuritis/radiculitis, left knee osteoarthritis, and sleep apnea.  In February 2007 and April 2008 statements of record as well as during his December 2011 hearing, the Veteran's private chiropractor indicated that his in-service foot injury residuals led to a compromise of unequal biomechanical stress and strain on joints and tissues.  He agreed with the representative's statement that the cumulative effect of the Veteran's service-connected left foot residuals, to include disturbed gait and shift in weight-bearing, caused or aggravated his claimed low back and left knee disorders.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions). 

In light of the cumulative record discussed above, the AMC should obtain a VA medical examination to ascertain the nature and etiology of the Veteran's claimed low back, high blood pressure, left knee, and sleep apnea disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file reflects treatment for his claimed low back, left knee, high blood pressure, and sleep apnea disorders from the VA Medical Center (VAMC) in Palo Alto, California.   However, the claims file only includes treatment records from the Palo Alto VAMC dated up to February 2008.  Any additional records should be obtained from that facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records pertaining to the Veteran's claimed low back, left knee, high blood pressure, and sleep apnea disorders from the Palo Alto VAMC for the period from February 2008 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed low back and left knee disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the appropriate examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed left knee and/or low back disorder was caused or permanently aggravated by the Veteran's service-connected left foot disability.  If the examiner determines that there has been aggravation as a result of the left foot disability, the examiner should report the baseline level of severity of the claimed disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions as well as the prior opinions and findings in the January 2004 and March 2008 VA examination report as well as the February 2007 and April 2008 private chiropractors statements of record (to include his December 2011 hearing testimony).  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran should also be afforded an appropriate VA examination to determine the nature and etiology of his claimed high blood pressure and sleep apnea disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the appropriate examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed high blood pressure and/or sleep apnea disorder was caused or permanently aggravated by the Veteran's service-connected left foot disability, to include the asserted constant pain associated with that disability.  If the examiner determines that there has been aggravation as a result of the left foot disability, the examiner should report the baseline level of severity of the claimed disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions (to specifically include his December 2011 hearing testimony).  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2011). 

5.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in June 2009.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


